department of the treasury employer_identification_number person to contact - id contact telephone numbers uil internal_revenue_service p o box cincinnati oh date date number release date legend b foundation name c state x dollars amount dear we have considered your date request for recognition of an unusual grant under sec_1_170a-9 and related provisions - based on the information provided we have concluded that the proposed grant constitutes an unusual grant under sec_1_170a-9 and related provisions of the regulations the basis for our conclusion is set forth below facts you are a public charity described in internal_revenue_code sec_509 and sec_170 your mission is to enhance and support the work of law enforcement officers across the country through educational direct assistance and community outreach programs you were recently formed in c and have only just begun to attract support from public sources in and out of your local community you have been actively engaged in seeking sources of funding in order to implement your charitable programs b was informed about your mission through a mutual acquaintance and shares your interests in education and national security as a result you were invited to apply for a grant from b b has no prior affiliation with you did not create you and has no one in a position of authority within you or on your board_of directors you subsequently submitted a grant application to b for x dollars for a pilot program designed to measure and remedy local police perception through media community involvement and training you were awarded the grant which will be in the form of cash or equivalent to be used for community education and media outreach police recognition awards and scholarships to attend police academies b has not imposed any conditions or restrictions on you other than your application_for and continued existence as a sec_501 exempt public charity and the use of grant funds for the purposes set forth in your grant application any unused grant funds must be returned by a certain date unless you request an extension of time from b you expect to attract significant and broad public support because your board_of directors includes two veteran law enforcement officers with extensive experience and networks of letter catalog number 58230y contacts in the law enforcement community an experienced business executive with strong ties to business religious and political communities that has public sector senior management experience and a founder executive director of a separate public charity that combats global poverty in addition you plan to establish a website to publicize your programs as well as accept contributions you also intend to apply for grants from government agencies public_charities and private_foundations furthermore public outreach and educational initiatives will be a significant portion of your charitable activities none of your directors or officers is a trustee director agent or employee of b nor does b exert any control direct or indirect over you you have not previously applied for nor received any grants from b due to its size the grant will adversely affect your status as normally being publicly supported under sec_170 for the applicable_period law sec_1_170a-9 and sec_1_509_a_-3 set forth the criteria for an unusual grant sec_1_170a-9 states that for purposes of applying the 2-percent limitation to determine whether the percent-of-support test is satisfied one or more contributions may be excluded from both the numerator and the denominator of the applicable percent-of-support fraction the exclusion is generally intended to apply to substantial contributions or bequests from disinterested parties which e e e are attracted by reason of the publicly supported nature of the organization are unusual or unexpected with respect to the amount thereof and would by reason of their size adversely affect the status of the organization as normally being publicly supported sec_1_509_a_-3 states that all pertinent facts and circumstances will be taken into consideration to determine whether a particular contribution may be excluded no single factor will necessarily be determinative such factors may include e whether the contribution was made by a person who a b c d e created the organization previously contributed a substantial part of its support or endowment stood ina position of authority with respect to the organization such as a foundation_manager within the meaning of sec_4946 directly or indirectly exercised control_over the organization or was in a relationship described in internal_revenue_code sec_4946 through a g with someone listed in bullets a b c or d above a contribution made by a person described in a - e is ordinarily given less favorable consideration than a contribution made by others not described above letter catalog number 58230y whether the contribution was a bequest or an inter_vivos transfer a bequest will ordinarily be given more favorable consideration than an inter_vivos transfer e e e e e e whether the contribution was in the form of cash readily marketable_securities or assets which further the exempt purposes of the organization such as a gift of a painting to a museum whether except in the case of a new organization prior to the receipt of the particular contribution the organization a has carried on an actual program of public solicitation and exempt_activities and b has been able to attract a significant amount of public support whether the organization may reasonably be expected to attract a significant amount of public support after the particular contribution continued reliance on unusual grants to fund an organization's current operating_expenses as opposed to providing new endowment funds may be evidence that the organization cannot reasonably be expected to attract future public support whether prior to the year in which the particular contribution was received the organization met the one-third support_test described in sec_1_509_a_-3 without the benefit of any exclusions of unusual grants pursuant to sec_1 c whether the organization has a representative governing body as described in sec_1_509_a_-3 and whether material restrictions or conditions within the meaning of sec_1_507-2 have been imposed by the transferor upon the transferee in connection with such transfer application of law the grant meets the requirements of sec_1_170a-9 because it is from a disinterested party who was attracted by reason of the publicly supported nature of your organization is unusual with respect to the amount thereof and will by reason of its size adversely affect your status as normally being publicly supported the grant meets the requirements of sec_1_509_a_-3 based on the following pertinent facts and circumstances e the contribution was made by b a disinterested party that did not create you has not previously contributed to you does not stand in a position of authority with respect to you does not directly or indirectly exercised control_over you and was not in a relationship described in sec_4946 through a g with someone listed in bullets a b c or d above letter catalog number 58230y the contribution was also in the form of cash or equivalent which furthers your exempt purposes e e e e you are anew organization and have been actively engaged in seeking sources of public support and funding in order to implement your charitable programs you reasonably expect to attract a significant amount of public support after the grant you have a representative governing body as described in sec_1_509_a_-3 and no material restrictions or conditions within the meaning of sec_1_507-2 have been imposed by the grantor for the forgoing reasons the grant from b is characterized as an unusual grant as the criteria set forth in sec_1_170a-9 and sec_1_509_a_-3 have been met we have sent a copy of this letter to your representatives as indicated in your power_of_attorney if you have any questions please contact the person listed in the heading of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58230y
